ACCEPTED
                                                                                          03-14-00567-CR
                                                                                                  6225508
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     7/27/2015 8:18:42 AM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               NO. 03-14-00567-CR

ARTY PRICE                                   *                     FILED IN
                                                 IN THE COURT OF APPEALS
                                                                 3rd COURT OF APPEALS
    Appellant                                *                       AUSTIN, TEXAS
                                                                 7/27/2015 8:18:42 AM
VS.                                          *   OF THE THIRD      JEFFREY D. KYLE
                                                                         Clerk
                                             *   SUPREME JUDICIAL
                                             *   DISTRICT OF TEXAS

THE STATE OF TEXAS                           *
     Appellee                                *   AT AUSTIN TEXAS


               MOTION FOR EXTENSION OF TIME TO FILE
                        APPELLATE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW, Appellant, and files this Motion for an Extension in which to

file the Appellant’s Brief. In support of this motion, appellant shows the Court the

following:

                                       I.

      The Appellant was convicted in the District Court of Williamson County, Texas

of the offense of aggravated assault. Appellant was assessed 65 years TDCJ.

                                       II.

      The deadline for filing the Appellant’s Brief is July 20, 2015 and Appellant has

requested three previous extensions.

                                       III.

      Attorney for the Appellant would further show the Court that he has been
diligent in preparing Appellee’s brief in this case. Due to a very busy docket counsel

is unable to complete the brief within the time frame. Counsel does not anticipate

asking for any more extensions in this case. Counsel had to finish a brief in another

case in this Court, is set for a jury trial to start this week, and has a multi day felony

hearing to start next week that has and will continue to require extensive preparation.

Additionally, counsel is out of state the second week of August. Counsel requests an

extension of time so that he may finish Appellant’s Brief.

      WHEREFORE, Appellant prays the Court grant this Motion and extend the

deadline for filing the Appellant’s Brief to September 1, 2015.


                                                Respectfully Submitted,

                                                ARIEL PAYAN
                                                Attorney at Law
                                                1012 Rio Grande
                                                Austin, Texas 78701
                                                (512) 478-3900
                                                (512) 472-4102 (fax)
                                                Arielpayan@hotmail.com

                                                 /s/ Ariel Payan

                                                ARIEL PAYAN
                                                State Bar No. 00794430


                            CERTIFICATE OF SERVICE
       By my signature above, I hereby certify that a true and correct copy of the above
and foregoing Motion for Extension of Time to File Appellate Brief has been delivered
to the Criminal District Attorney of said County Texas, on July 27, 2015.